 


113 HR 3661 IH: Public Access to Public Land Guarantee Act
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3661 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2013 
Mr. Gosar (for himself, Mrs. Kirkpatrick, Mr. Jones, Mr. McClintock, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of the Interior or the Secretary of Agriculture to enter into agreements with States and political subdivisions of States providing for the continued operation, in whole or in part, of public land, units of the National Park System, units of the National Wildlife Refuge System, and units of the National Forest System in the State during any period in which the Secretary of the Interior or the Secretary of Agriculture is unable to maintain normal level of operations at the units due to a lapse in appropriations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Public Access to Public Land Guarantee Act. 
2.FindingsCongress finds that— 
(1)public land in the United States is managed and administered for the use and enjoyment of present and future generations; 
(2)the National Park System (including National Parks, National Monuments, and National Recreation Areas) is managed for the benefit and inspiration of all the people of the United States; 
(3)the National Wildlife Refuge System is administered for the benefit of present and future generations of people in the United States, with priority consideration for compatible wildlife-dependent general public uses of the National Wildlife Refuge System; 
(4)the National Forest System is dedicated to the long-term benefit of present and future generations; and 
(5)the reopening and temporary operation and management of public land, the National Park System, the National Wildlife Refuge System, and the National Forest System using funds from States and political subdivisions of States during periods in which the Federal Government is unable to operate and manage the areas at normal levels due to a lapse in appropriations is consistent with the values and purposes for which those areas were established. 
3.DefinitionsIn this Act: 
(1)Covered unitThe term covered unit means— 
(A)public land; 
(B)units of the National Park System; 
(C)units of the National Wildlife Refuge System; or 
(D)units of the National Forest System. 
(2)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). 
(3)SecretaryThe term Secretary means— 
(A)the Secretary of the Interior, with respect to land under the jurisdiction of the Secretary of the Interior; or 
(B)the Secretary of Agriculture, with respect to land under the jurisdiction of the Secretary of Agriculture. 
4.Agreement to keep public land open during a government shutdown 
(a)In generalSubject to subsection (b), if a State or political subdivision of the State offers, the Secretary shall enter into an agreement with the State or political subdivision of the State under which the United States may accept funds from the State or political subdivision of the State to reopen, in whole or in part, any covered unit within the State or political subdivision of the State during any period in which there is a lapse in available funds for the covered unit as a result of a failure to enact a regular appropriations bill or continuing resolution. 
(b)ApplicabilityThe authority under subsection (a) shall only be in effect during any period in which the Secretary is unable to operate and manage covered units at normal levels, as determined in accordance with the terms of agreement entered into under subsection (a). 
(c)RefundThe Secretary shall refund to the State or political subdivision of the State all amounts provided to the United States under an agreement entered into under subsection (a)— 
(1)on the date of enactment of an Act retroactively appropriating amounts sufficient to maintain normal operating levels at the covered unit reopened under an agreement entered into under subsection (a); or 
(2)on the date on which the State or political subdivision establishes, in accordance with the terms of the agreement, that, during the period in which the agreement was in effect, fees for entrance to, or use of, the covered units were collected by the Secretary. 
(d)Voluntary reimbursementIf the requirements for a refund under subsection (c) are not met, the Secretary may, subject to the availability of appropriations, reimburse the State and political subdivision of the State for any amounts provided to the United States by the State or political subdivision under an agreement entered into under subsection (a). 
 
